Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-13, 15- 20 have been considered but are moot due to new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Seiken Co., Ltd. (JP 3059385U, hereafter Seiken, cited by applicant) in view of Hioki Electric Works (JP 2013002976, hereafter Hioki , cited by applicant)
Regarding claim 1, Seiken teach 
A contact conduction jig comprising: 
a support plate comprising a plate-shaped member and a plurality of through holes extending along a thickness of the support plate; (Note Fig. 1 below)

a holding member elastically holding the plurality of tubular bodies in the respective through holes of the plurality of through holes, (Note par. 17 and Fig. 1 below)) wherein 
each tubular bodies of the plurality of tubular bodies comprises a first spring part wound helically in a first direction and configured to expand and contract along an axis of the tubular body. (Note Fig. 1 below)

    PNG
    media_image1.png
    368
    541
    media_image1.png
    Greyscale

Seiken et al. does not teach wherein the holding member comprises an elastomer interposed between an inner wall of each through hole of the plurality of through holes and an outer periphery of a the corresponding tubular body of the plurality of tubular bodies in the through hole. 
Hioki teach wherein the holding member comprises an elastomer (Note 13, Figs. 2, 3 , 7 and 8) interposed between an inner wall of each through hole of the plurality of through holes 
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Seiken et al. to include the teaching of Hioki because it would allow the tip 12 A of the probe 12 and the terminal to be elastically deformed by elastically deforming the elastic adhesive. (Note Hioki par. 35)
Regarding claim 4, Seiken teach wherein each tubular body of the plurality of tubular bodies further comprises: a first closure portion having electrical conductivity and closing a first end of the tubular body; and a second closure portion having electrical conductivity and closing a second end of the corresponding tubular body.

    PNG
    media_image2.png
    367
    478
    media_image2.png
    Greyscale

Regarding claim 9, Seiken teach wherein a biasing force on each tubular body of the plurality of tubular bodies is based on a biasing force of the first spring part and a biasing force of the holding member. (Note the biasing of the spring portion in Fig. 1 and the biasing of the elastic body 4, in Fig. 1 and par. 17)


Claims 5-7, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seiken Co., Ltd. (JP 3059385U, hereafter Seiken, cited by applicant) in view of of Hioki Electric Works (JP 2013002976, hereafter Hioki , cited by applicant) in view of Yano et al. (US 20130057308)
Seiken teach the instant invention except:
Regarding claim 5, Seiken does not teach wherein each tubular body of the plurality of tubular bodies further comprises a second spring part wound helically in a second direction opposite to the first direction and configured to expand and contract along the axis of the tubular body.
Yano et al. teach wherein each tubular body of the plurality of tubular bodies further comprises a second spring part wound helically in a second direction opposite to the first direction and configured to expand and contract along the axis of the tubular body. (Note Fig. 7a)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Seiken to include the teaching of Yano et al. because the load of each spring is proportional to the length of the displacement of the spring, when the length of the contracted spring varies, a magnitude of the force (load) with which the front end face  of the front end of the columnar part  pushes the test point by means of the two spring parts varies.  (Note Yano et al. par. 145)
Regarding claim 6, Seiken et al. does not teach wherein the first spring part has a substantially equal number of turns as the second spring part.
Yano et al. teach wherein the first spring part has a substantially equal number of turns as the second spring part. . (Note Fig. 7a)

Regarding claim 10, Seiken does not teach wherein a biasing force on each tubular body of the plurality of tubular bodies is based on a biasing force of the first spring part, a biasing force of the second spring part, and a biasing force of the holding member.
Yano et al. teach wherein a biasing force on each tubular body of the plurality of tubular bodies is based on a biasing force of the first spring part, a biasing force of the second spring part, and a biasing force of the holding member. (Note Fig. 7a)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Seiken to include the teaching of Yano et al. because the load of each spring is proportional to the length of the displacement of the spring, when the length of the contracted spring varies, a magnitude of the force (load) with which the front end face  of the front end of the columnar part  pushes the test point by means of the two spring parts varies.  (Note Yano et al. par. 145)
Regarding claim 7, Seiken does not teach an inspection processing portion configured to electrically connect one end of each tubular body of the plurality of tubular bodies to an inspection point on an inspection object and is further configured to inspect the inspection object, based on an electric signal from each tubular body of the plurality of tubular bodies.
Yano et al. implicitly teach an inspection processing portion configured to electrically connect one end of each tubular body of the plurality of tubular bodies to an inspection point on an inspection object and is further configured to inspect the inspection object, based on an electric signal from each tubular body of the plurality of tubular bodies. (Note par. 28, A 
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Seiken to include the teaching of Yano et al. because it can test continuity of a device. (Note Yano et al. par. 28) 
Regarding claim 18, Seiken does not teach an inspection processing portion configured to electrically connect one end of each tubular body of the plurality of tubular bodies to an inspection point on an inspection object and is further configured to inspect the inspection object, based on an electric signal from each tubular body of the plurality of tubular bodies.
Yano et al. implicitly teach an inspection processing portion configured to electrically connect one end of each tubular body of the plurality of tubular bodies to an inspection point on an inspection object and is further configured to inspect the inspection object, based on an electric signal from each tubular body of the plurality of tubular bodies. (Note par. 28, A discharge plunger 7 is brought into contact with each input terminal (not shown) of the inspection apparatus. Thereby An electric signal is extracted from each output terminal (not shown) of the component to be inspected through a probe 1.)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Seiken to include the teaching of Yano et al. because it can test continuity of a device. (Note Yano et al. par. 28) A discharge plunger 7 is brought into contact with each input terminal (not shown) of the inspection apparatus. TherebyAn electric signal is extracted from each output terminal (not shown) of the component to be inspected through a probe 1.

Claims 3, 11, 13,15 are rejected under 35 U.S.C. 103 as being unpatentable over Seiken Co., Ltd. (JP 3059385U, hereafter Seiken, cited by applicant) in view of of Hioki Electric Works (JP 2013002976, hereafter Hioki , cited by applicant) in view of JSR Corp (JP 2007064934, hereafter JSR cited by applicant)
Seiken teach the instant invention except:

JSR teach a first anisotropic conductive sheet (26 b, Fig. 1) having electrical conductivity and elasticity along a thickness thereof, the first anisotropic conductive sheet disposed such that a surface thereof is in contact with a first end of each tubular body (32b, Fig. 1) of the plurality of tubular bodies; and a second anisotropic conductive sheet (42b, Fig. 1) having electrical conductivity and elasticity along a thickness thereof, the second anisotropic conductive sheet being disposed such that a surface thereof is in contact with a second end of each tubular body (32b, Fig. 1).
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Seiken to include the teaching of  JSR because it would help to absorb to some extent the height variation of the electrodes to be inspected of the circuit board to be inspected. (Note JSR, par. 41)
Regarding claim 11, Seiken does not teach wherein the first anisotropic conductive sheet and the second anisotropic conductive sheet comprise metal particles arranged along the respective thicknesses thereof.
JSR teach wherein the first anisotropic conductive sheet and the second anisotropic conductive sheet comprise metal particles arranged along the respective thicknesses thereof. (Note par. 164, The insulating portion 72 of the 2 anisotropic conductive sheet 26 is formed of an insulating material that does not substantially contain conductive particles. As an insulating material, for example, an insulating polymer material, an inorganic material, a metal material whose surface has been subjected to an insulating treatment, or the like can be used, and when The insulating portion 72 of the 2 anisotropic conductive sheet 26 is formed of an insulating material that does not substantially contain conductive particles. As an insulating material, for example, an insulating polymer material, an inorganic material, a metal material whose surface has been subjected to an insulating treatment, or the like can be used, and when the same material as that used for the conductive path forming portion is used, production is easy. The insulating portion 72 of the 2 anisotropic conductive sheet 26 is formed of an insulating material that does not substantially contain conductive particles. As an insulating material, for example, an insulating polymer material, an inorganic material, a metal material whose surface has been subjected to an insulating treatment, or the like can be used, and when the same material as that used for the conductive path forming portion is used, production is easy. The insulating portion 72 of the 2 anisotropic conductive sheet 26 is formed of an insulating material that does not substantially contain conductive particles. As an insulating material, for example, an insulating polymer material, an inorganic material, a metal material whose surface has been subjected to an insulating treatment, or the like can be used, and when the same material as that used for the conductive path forming portion is used, production is easy.
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Seiken to include the teaching of  JSR because it would separate the conductive path forming portions from each other . (Note JSR par. 169)separates the conductive path forming portions from each other

Regarding claim 13, Seiken teach wherein each tubular body of the plurality of tubular bodies further comprises: a first closure portion having electrical conductivity and closing a first end of the tubular body; and a second closure portion having electrical conductivity and closing a second end of the corresponding tubular body.

    PNG
    media_image2.png
    367
    478
    media_image2.png
    Greyscale



.

    PNG
    media_image2.png
    367
    478
    media_image2.png
    Greyscale





Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seiken Co., Ltd. (JP 3059385U, hereafter Seiken, cited by applicant) in view of of Hioki Electric Works (JP 2013002976, hereafter Hioki , cited by applicant) in view of JSR Corp (JP 2007064934, hereafter JSR cited by applicant) in view of Yano et al. (US 20130057308)
Seiken teach the instant invention except:

Yano et al. teach wherein each tubular body of the plurality of tubular bodies further comprises a second spring part wound helically in a second direction opposite to the first direction and configured to expand and contract along the axis of the tubular body. (Note Fig. 7a)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Seiken to include the teaching of Yano et al. because the load of each spring is proportional to the length of the displacement of the spring, when the length of the contracted spring varies, a magnitude of the force (load) with which the front end face  of the front end of the columnar part  pushes the test point by means of the two spring parts varies.  
Regarding claim 17, Seiken et al. does not teach wherein the first spring part has a substantially equal number of turns as the second spring part.
Yano et al. teach wherein the first spring part has a substantially equal number of turns as the second spring part. . (Note Fig. 7a)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Seiken to include the teaching of Yano et al. because the load of each spring is proportional to the length of the displacement of the spring, when the length of the contracted spring varies, a magnitude of the force (load) with which the front end face  of the front end of the columnar part  pushes the test point by means of the two spring parts varies.  


Yano et al. implicitly teach an inspection processing portion configured to electrically connect one end of each tubular body of the plurality of tubular bodies to an inspection point on an inspection object and is further configured to inspect the inspection object, based on an electric signal from each tubular body of the plurality of tubular bodies. (Note par. 28, A discharge plunger 7 is brought into contact with each input terminal (not shown) of the inspection apparatus. Thereby An electric signal is extracted from each output terminal (not shown) of the component to be inspected through a probe 1.)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Seiken to include the teaching of Yano et al. because it can test continuity of a device. (Note Yano et al. par. 28) 
Regarding claim 20, Seiken does not teach an inspection processing portion configured to electrically connect one end of each tubular body of the plurality of tubular bodies to an inspection point on an inspection object and is further configured to inspect the inspection object, based on an electric signal from each tubular body of the plurality of tubular bodies.
Yano et al. implicitly teach an inspection processing portion configured to electrically connect one end of each tubular body of the plurality of tubular bodies to an inspection point on an inspection object and is further configured to inspect the inspection object, based on an electric signal from each tubular body of the plurality of tubular bodies. (Note par. 28, A discharge plunger 7 is brought into contact with each input terminal (not shown) of the inspection apparatus. Thereby An electric signal is extracted from each output terminal (not shown) of the component to be inspected through a probe 1.)
 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seiken Co., Ltd. (JP 3059385U, hereafter Seiken, cited by applicant) in view of Hioki Electric Works (JP 2013002976, hereafter Hioki , cited by applicant) in view of JSR Corp (JP 2007064934, hereafter JSR cited by applicant) in view of Matsunaga et al. (US 20060192577).
Seiken does teach the first anisotropic conductive sheet and the second anisotropic sheet conductive except (Note 2 and 3, of Fig. 1): 
JSR teach wherein the first anisotropic conductive sheet and the second anisotropic conductive sheet comprise metal particles arranged along the respective thicknesses thereof. (Note par. 164, The insulating portion 72 of the 2 anisotropic conductive sheet 26 is formed of an insulating material that does not substantially contain conductive particles. As an insulating material, for example, an insulating polymer material, an inorganic material, a metal material whose surface has been subjected to an insulating treatment, or the like can be used, and when the same material as that used for the conductive path forming portion is used, production is easy. )
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Seiken to include the teaching of  JSR because it would help to absorb to some extent the height variation of the electrodes to be inspected of the circuit board to be inspected. (Note JSR, par. 41)
The insulating portion 72 of the 2 anisotropic conductive sheet 26 is formed of an insulating material that does not substantially contain conductive particles. As an insulating material, for example, an insulating polymer material, an inorganic material, a metal material whose surface has been subjected to an insulating treatment, or the like can be used, and when the same material as that used for the conductive path forming portion is used, production is easy. The insulating portion 72 of the 2 anisotropic conductive sheet 26 is formed of an insulating material that does not substantially contain conductive particles. As an insulating material, for example, an insulating polymer material, an inorganic material, a metal material whose surface has been subjected to an insulating treatment, or the like can be used, and when the same material as that used for the conductive path forming portion is used, production is easy. The insulating portion 72 of the 2 anisotropic conductive sheet 26 is formed of an insulating material that does not substantially contain conductive particles. As an insulating material, for example, an insulating polymer material, an inorganic material, a metal material whose surface has been subjected to an insulating treatment, or the like can be used, and when the same material as that used for the conductive path forming portion is used, production is easy.


Matsunaga teach comprise carbon particles arranged along the respective thicknesses thereof. Note abstract)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Seiken as modified to include the teaching of Matsunga because it would help prevent the film being occasionally damaged when the semiconductor device and the films are removed respectively from the circuit board after the test is finished. (Note Matsunaga par. 10)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seiken Co., Ltd. (JP 3059385U, hereafter Seiken, cited by applicant) in view of Hioki Electric Works (JP 2013002976, hereafter Hioki , cited by applicant) in view of Weiss (US 20030224633).
Seiken teach the instant invention except:
Regarding claim 8, Seiken does not teach wherein the elastomer comprises an elastic material and micro air bubbles dispersed throughout the elastic material.
Weiss teach wherein the elastomer comprises an elastic material and micro air bubbles dispersed throughout the elastic material. (Note par. 17)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Seiken to include the teaching of  Weiss because it would eliminate the need for an intervening flex board. (Note Weiss par. 17) 

10.	Examiner’s Note:
It appears that amending claim 1, line 14, after “periphery” to include “including the top” would overcome the cited art. (Note instant application Fig. 5, element R2 and par. 40)
Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858